
	
		II
		112th CONGRESS
		1st Session
		S. 1061
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Barrasso (for
			 himself, Mr. Crapo,
			 Mr. Enzi, Mr.
			 Heller, Mr. Lee,
			 Mr. Risch, Mr.
			 Thune, and Mr. Hatch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend titles 5 and 28, United States Code, with
		  respect to the award of fees and other expenses in cases brought against
		  agencies of the United States, to require the Administrative Conference of the
		  United States to compile, and make publically available, certain data relating
		  to the Equal Access to Justice Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Litigation Savings
			 Act.
		2.Modification of
			 Equal Access to Justice provisions
			(a)Agency
			 proceedings
				(1)Eligibility
			 parties; attorney feesSection 504 of title 5, United States Code,
			 is amended—
					(A)in subsection (a)(1), by inserting after
			 prevailing party the following: who has a direct and
			 personal monetary interest in the adjudication, including because of personal
			 injury, property damage, or unpaid agency disbursement,; and
					(B)in subsection
			 (b)(1)—
						(i)in
			 subparagraph (A)(ii), by striking $125 per hour and all that
			 follows through a higher fee and inserting $175 per
			 hour; and
						(ii)in
			 subparagraph (B), by striking ; except that and all that follows
			 through section 601.
						(2)Reduction or
			 denial of awardsSection 504(a)(3) of title 5, United States
			 Code, is amended in the first sentence—
					(A)by striking
			 may reduce the amount to be awarded, or deny an award, and
			 inserting shall reduce the amount to be awarded, or deny an award,
			 commensurate with pro bono hours and related fees and expenses,
			 or;
					(B)by striking
			 unduly and; and
					(C)by striking
			 controversy. and inserting controversy or acted in an
			 obdurate, dilatory, mendacious, or oppressive manner, or in bad
			 faith..
					(3)Limitation on
			 awardsSection 504(a) of title 5, United States Code, is amended
			 by adding at the end the following:
					
						(5)A
				party may not receive an award of fees and other expenses under this
				section—
							(A)in excess of $200,000 in any single
				adversary adjudication, or
							(B)for more than 3 adversary
				adjudications initiated in the same calendar year,
							unless the
				adjudicative officer of the agency determines that an award exceeding such
				limits is required to avoid severe and unjust harm to the prevailing
				party..
				(4)Reporting in
			 agency adjudicationsSection 504 of such title is amended—
					(A)in subsection
			 (c)(1), by striking , United States Code; and
					(B)by striking
			 subsection (e) and inserting the following:
						
							(e)(1)The Chairman of the Administrative
				Conference of the United States shall issue an annual, online report to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this section. The report shall describe the number,
				nature, and amount of the awards, the nature of and claims involved in each
				controversy (including the law under which the controversy arose), and any
				other relevant information that may aid the Congress in evaluating the scope
				and impact of such awards. The report shall be made available to the public
				online, and contain a searchable database of the total awards given, and the
				total number of applications for the award of fees and other expenses that were
				filed, defended, and heard, and shall include, with respect to each such
				application, the following:
									(A)The name of the party seeking the
				award of fees and other expenses.
									(B)The agency to which the application
				for the award was made.
									(C)The names of the administrative law
				judges in the adversary adjudication that is the subject of the
				application.
									(D)The disposition of the application,
				including any appeal of action taken on the application.
									(E)The amount of each award.
									(F)The hourly rates of expert witnesses stated
				in the application that was awarded.
									(G)With respect to each award of fees and
				other expenses, the basis for the finding that the position of the agency
				concerned was not substantially justified.
									(2)(A)The report under
				paragraph (1) shall cover payments of fees and other expenses under this
				section that are made pursuant to a settlement agreement, regardless of whether
				the settlement agreement is otherwise subject to nondisclosure
				provisions.
									(B)The disclosure of fees and other
				expenses required under subparagraph (A) does not affect any other information
				that is subject to nondisclosure provisions in the settlement
				agreement.
									.
					(5)Adjustment of
			 attorney feesSection 504 of such title is amended by adding at
			 the end the following:
					
						(g)The Director of the Office of Management
				and Budget may adjust the maximum hourly fee set forth in subsection
				(b)(1)(A)(ii) for the fiscal year beginning October 1, 2012, and for each
				fiscal year thereafter, to reflect changes in the Consumer Price Index, as
				determined by the Secretary of
				Labor.
						.
				(b)Court
			 cases
				(1)Eligibility
			 parties; attorney fees; limitation on awardsSection 2412(d) of title 28, United States
			 Code, is amended—
					(A)in paragraph
			 (1)—
						(i)in subparagraph (A)—
							(I)by striking
			 in any civil action and all that follows through
			 jurisdiction of that action and inserting in the civil
			 action; and
							(II)by striking
			 shall award to a prevailing party other than the United States
			 and inserting the following: , in any civil action (other than cases
			 sounding in tort), including proceedings for judicial review of agency action,
			 brought by or against the United States in any court having jurisdiction of
			 that action, shall award to a prevailing party who has a direct and personal
			 monetary interest in the civil action, including because of personal injury,
			 property damage, or unpaid agency disbursement, other than the United
			 States,; and
							(ii)by
			 adding at the end the following:
							
								(E)An individual or entity may not receive an
				award of fees and other expenses under this subsection in excess of—
									(i)$200,000 in any single civil action,
				or
									(ii)for more than 3 civil actions
				initiated in the same calendar year,
									unless the presiding judge determines that an award
				exceeding such limits is required to avoid severe and unjust harm to the
				prevailing party.;
				and
						(B)in paragraph
			 (2)—
						(i)in subparagraph (A)(ii), by striking
			 $125 per hour and all that follows through a higher
			 fee and inserting $175 per hour; and
						(ii)in
			 subparagraph (B), by striking ; except that and all that follows
			 through section 601.
						(2)Reduction or
			 denial of awardsSection 2412(d)(1)(C) of title 28, United States
			 Code, is amended—
					(A)by striking
			 , in its discretion, may reduce the amount to be awarded pursuant to
			 this subsection, or deny an award, and inserting shall reduce
			 the amount to be awarded under this subsection, or deny an award, commensurate
			 with pro bono hours and related fees and expenses, or;
					(B)by striking
			 unduly and; and
					(C)by striking
			 controversy. and inserting controversy or acted in an
			 obdurate, dilatory, mendacious, or oppressive manner, or in bad
			 faith..
					(3)Adjustment of
			 attorney feesSection 2412(d) of title 28, United States Code, is
			 amended by adding at the end the following:
					
						(5)The Director of the Office of Management
				and Budget may adjust the maximum hourly fee set forth in paragraph (2)(A)(ii)
				for the fiscal year beginning October 1, 2012, and for each fiscal year
				thereafter, to reflect changes in the Consumer Price Index, as determined by
				the Secretary of
				Labor.
						.
				(4)ReportingSection
			 2412(d) of title 28, United States Code, is further amended by adding at the
			 end the following:
					
						(6)(A)The Chairman of the Administrative
				Conference of the United States shall issue an annual, online report to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this subsection. The report shall describe the number,
				nature, and amount of the awards, the nature of and claims involved in each
				controversy (including the law under which the controversy arose), and any
				other relevant information that may aid the Congress in evaluating the scope
				and impact of such awards. The report shall be made available to the public
				online and shall contain a searchable database of total awards given and the
				total number of cases filed, defended, or heard, and shall include with respect
				to each such case the following:
								(i)The name of the party seeking the award of
				fees and other expenses in the case.
								(ii)The district court hearing the
				case.
								(iii)The names of the presiding judges in
				the case.
								(iv)The agency involved in the
				case.
								(v)The disposition of the application for fees
				and other expenses, including any appeal of action taken on the
				application.
								(vi)The amount of each award.
								(vii)The hourly rates of expert witnesses stated
				in the application that was awarded.
								(viii)With respect to each award of fees
				and other expenses, the basis for the finding that the position of the agency
				concerned was not substantially justified.
								(B)(i)The report under
				subparagraph (A) shall cover payments of fees and other expenses under this
				subsection that are made pursuant to a settlement agreement, regardless of
				whether the settlement agreement is otherwise subject to nondisclosure
				provisions.
								(ii)The disclosure of fees and other
				expenses required under clause (i) does not affect any other information that
				is subject to nondisclosure provisions in the settlement agreement.
								(C)The Chairman of the Administrative
				Conference shall include in the annual report under subparagraph (A), for each
				case in which an award of fees and other expenses is included in the
				report—
								(i)any amounts paid from section 1304 of
				title 31 for a judgment in the case;
								(ii)the amount of the award of fees and
				other expenses; and
								(iii)the statute under which the
				plaintiff filed suit.
								(D)The Attorney General of the United States
				shall provide to the Chairman of the Administrative Conference of the United
				States such information as the Chairman requests to carry out this
				paragraph.
							.
				(c)Effective
			 date
				(1)Modifications to
			 proceduresThe amendments made by—
					(A)paragraphs (1),
			 (2), and (3) of subsection (a) shall apply with respect to adversary
			 adjudications commenced on or after the date of the enactment of this Act;
			 and
					(B)paragraphs (1) and
			 (2) of subsection (b) shall apply with respect to civil actions commenced on or
			 after such date of enactment.
					(2)ReportingThe
			 amendments made by paragraphs (4) and (5) of subsection (a) and by paragraphs
			 (3) and (4) of subsection (b) shall take effect on the date of the enactment of
			 this Act.
				3.GAO
			 studyNot later than 30 days
			 after the date of the enactment of this Act, the Comptroller General shall
			 commence an audit of the implementation of the Equal Access to Justice Act for
			 the years 1995 through the end of the calendar year in which this Act is
			 enacted. The Comptroller General shall, not later than 1 year after the end of
			 the calendar year in which this Act is enacted, complete such audit and submit
			 to the Congress a report on the results of the audit.
		
